Citation Nr: 9906503	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability other than degenerative joint disease of the right 
knee (claimed as patellar tendonitis).

3.  Entitlement to an increased evaluation for service-
connected traumatic degenerative joint disease (DJD) of the 
right knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of compression fracture of the T9 
vertebra.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran's service records show that he had verified 
active service from April 1979 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted the veteran 
service connection and a 10 percent rating for traumatic DJD 
of the right knee, service connection and a noncompensable 
rating for fracture residuals of the T9 vertebra, and which 
denied his claims for service connection for a right ankle 
disability and patellar tendonitis of the right knee.

The veteran's notice of disagreement with the September 1996 
RO decision was timely received by the RO in October 1996.  A 
review of the notice of disagreement shows that in addition 
to the aforementioned issues, the veteran also disagreed with 
the RO decision for denials of his claims of entitlement to 
service connection for bilateral disabilities of his feet and 
disabilities of his lower back and gastrointestinal system.  
The RO dispatched a statement of the case addressing these 
issues in October 1996, and thereafter a timely substantive 
appeal was received from the veteran in January 1997.  
However, on his substantive appeal, the veteran only offered 
specific statements and contentions with regard to the 
disability evaluations assigned to his service-connected 
right knee DJD and T9 fracture residuals, and the denial of 
service connection for a right ankle disability and 
tendonitis of his right knee.  A review of the documents 
associated with the claims file which were received after the 
time of the notice of disagreement contains no further 
mention, by either the veteran or his representative, of the 
issues of entitlement to service connection for bilateral 
disabilities of his feet and disabilities of lower back and 
gastrointestinal system.  No supportive evidence of any sort 
pertaining to these aforementioned issues was submitted by 
the veteran such that it could be construed as a timely 
substantive appeal of the denial of service connection for 
claimed disabilities of his feet, lower back, and 
gastrointestinal system.  Therefore, the only issues which 
have been perfected for appellate review at this time are his 
claims of entitlement to increased ratings for right knee DJD 
and fracture residuals of the T9 vertebra, and entitlement to 
service connection for a right ankle disability and patellar 
tendonitis of the right knee.  

In correspondence received by VA in November 1998, the 
veteran's representative called VA's attention to the fact 
that the veteran referred to entitlement to increased 
evaluations for "all" his service-connected disabilities in 
his January 1997 substantive appeal, such that his statement 
could be broadly construed as a timely notice of disagreement 
with the September 1996 RO decision regarding the disability 
evaluations assigned for his service-connected 
temporomandibular joint syndrome, right leg scar, traumatic 
DJD of the left knee, and laceration scar of his right 
eyelid.  The representative thus requested that VA furnish 
the veteran with a statement of the case addressing these in 
order that he could perfect an appeal regarding these 
aforementioned issues.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Achilles tendonitis of the right ankle was present in 
service.

2.  The veteran has not submitted medically competent 
evidence of a plausible claim for service connection for a 
right knee disability other than degenerative joint disease 
of the right knee (claimed as patellar tendonitis).


CONCLUSIONS OF LAW

1.  Achilles tendonitis of the right ankle was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1997).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right knee disability 
other than degenerative joint disease of the right knee 
(claimed as patellar tendonitis).  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show he had DJD of his 
right knee which had existed prior to his entry into active 
duty but which had been aggravated during service, and 
residuals of fracture of his T9 vertebrae which had been the 
result of an accidental fall on his back during service.    

With regard to the veteran's right ankle and right knee 
(other than DJD), the service medical records show that on 
pre-enlistment examination in November 1975 his lower 
extremities and feet were normal except for a history of 
right knee sprain and chondromalacia.   The medical records, 
for his period of active duty from 1975 to 1996, show that he 
had an extensive history of pervasive, ongoing bilateral knee 
problems, primarily manifested by pain, swelling, effusion, 
tenderness, and instability.  During service he underwent 
several right knee operations.  In addition to a diagnosis of 
degenerative joint disease, his right knee diagnoses during 
service included chondromalacia patella, knee joint 
instability, patellofemoral syndrome, knee sprain, irritation 
of the first patellar retinaculum, malalignment of the 
patella, iliotibial band syndrome, patella pain syndrome, 
unstable patella with medial collateral ligament damage.  
With regard to the issue of entitlement to service connection 
for patellar tendonitis, an October 1980 physical profile 
report shows that he had been placed on limited duty due to 
an unstable knee cap and tendonitis of his right knee.  An 
August 1983 treatment report shows that he had been diagnosed 
with patellar tendonitis, right knee, and later in August 
1983 he was diagnosed with resolving patellar tendonitis.  A 
specific diagnosis of right patellar tendonitis was last 
shown in the service medical records in a treatment report 
dated in August 1987.  The veteran's service retirement 
examination report, dated in March 1996, does not show a 
diagnosis of patellar tendonitis of the right knee.

With regard to the veteran's claim of entitlement to service 
connection for a right ankle disability, an ankle disorder 
was not shown in the report of his pre-enlistment examination 
in November 1975.  His service medical records contain 
mention of right ankle treatment on only three occasions 
during his long period of active duty.  Specifically, medical 
reports from service show that he was diagnosed with severe 
sprain of his lateral right ankle in July 1980, and was 
diagnosed with a Grade I ankle sprain in October 1983.  In 
January 1988, after an accidental fall, he was diagnosed with 
a sprained right ankle manifest by swelling and mild 
tenderness of his lateral right foot, but with full range of 
motion of his right ankle.  The report of his service 
retirement examination in March 1996 contains no diagnosis or 
a reported history of a chronic right ankle disability.

The report of an August 1996 VA examination shows that 
evaluation of the veteran's right ankle revealed no deformity 
or swelling, though he was tender to palpation over the 
medial and lateral aspect of his Achilles tendon as well as 
over the retrocaneal bursa.  X-rays of his right ankle was 
negative.  He was diagnosed with persistent Achilles 
tendonitis of his right ankle, for which he was receiving 
ongoing medical treatment.  A VA orthopedic and a general 
medical examination were both conducted the same day in 
August 1996, during which times the veteran reported to the 
orthopedic examiner that he had been diagnosed with Achilles 
tendonitis of his right ankle one year earlier, though to the 
general medical examiner he reported having a diagnosis of 
Achilles tendonitis of his right ankle only 6 months earlier.

The August 1996 VA examination report, with regard to the 
veteran's service-connected right knee and thoracic spine 
fracture residuals, shows that he complained of recurrent 
right knee pain and that his knee "gave out" on a regular 
basis.  He stated that he experienced chronic mid-back pain 
which tended to worsen with activity, but which was without 
radiation or other symptoms.  On objective examination, he 
was able to ambulate without limping.  Exquisite tenderness 
on compression of his right patellofemoral joint, tenderness 
on palpation of the lateral joint line, and significant 
patellofemoral crepitation was observed.  Range of motion of 
the right knee was from 5 to 120 degrees.  The right knee was 
stable to anterior-posterior and varus/valgus stresses.  No 
significant evidence of quadriceps atrophy was noted.  The 
right knee displayed three well-healed arthroscopy portals.  
Examination of his spine revealed minimal tenderness over his 
lower thoracic spine, but with no significant deformity.  X-
rays revealed minimal hypertrophic spurring in the patella of 
his right knee, with slight, inferior angulation of the 
medial tibial plateau which was opined to have likely been 
developmental in nature, but was otherwise negative.  X-rays 
of his thoracic spine revealed moderate anterior wedging of 
the T9 vertebral body, but otherwise a negative thoracic 
spine examination.  On neurological evaluation he was normal 
and without any deficit.  The veteran was diagnosed with 
patellofemoral pain which the examining physician opined was 
most likely due to DJD, and spine with possible T9 
compression fracture with no significant residuals at the 
time of examination.  

Post-service medical records, dated from August 1996 to 
November 1996, show that the veteran had received treatment 
at Moncrief Army Hospital and the hospital at Shaw Air Force 
Base.  These records show that he received attention for a 
diagnosis of Achilles tendonitis of the right foot.  An 
August 1996 treatment report shows that the veteran reported 
having 4 months of acute right foot pain while assisting with 
basketball officiating and he was diagnosed with Achilles 
tendonitis.  A September 1996 report shows that he reported 
having right Achilles tendonitis for the past 5 months, and 
also that the Achilles tendonitis was of unknown etiology.  
In November 1996, the veteran reported for a physical 
examination "for (a) basketball affidavit..."

II.  Analyses

(a.)  Entitlement to service connection for a 
right ankle disability.

The veteran's claim of entitlement to service connection for 
a right ankle disability  is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible in view of the current diagnosis of 
Achilles tendonitis of his right ankle.  Relevant evidence 
has been properly developed, and no further assistance is 
required to comply with VA's duty to assist.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1997)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of right ankle symptomatology 
in service will permit service connection for a right ankle 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1997).

The veteran's service medical records do not show the 
presence of an ankle disorder in the report of his pre-
enlistment examination in November 1975.  His service 
medical records contain mention of right ankle treatment on 
only three occasions during his long period of active duty, 
in which he was diagnosed with severe sprain of his lateral 
right ankle in July 1980, a Grade I ankle sprain in October 
1983 and a sprained right ankle manifest in January 1988.  
The report of his service retirement examination in March 
1996 contains no diagnosis or a reported history of a 
chronic right ankle disability.  The veteran separated from 
active duty in June 1996.  The report of an August 1996 VA 
medical examination, as well as post-service treatment 
reports from military hospitals, confirm a current diagnosis 
of Achilles tendonitis of his right ankle.  

Though the veteran is not competent to provide medical 
opinions that would establish onset of a diagnosis of 
Achilles tendonitis during service due to his lack of 
medical training (see Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), 
he is competent to present credible testimony regarding the 
observable symptoms of his claimed disability and continuity 
of symptomatology since service as these lay assertions of 
symptomatology address a determinative issue which is not 
specifically medical in nature.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  The August 1996 military hospital 
treatment report shows that the veteran described having 
onset of recurrent right ankle pain of 4 months duration, 
which places onset of his symptoms approximately in April 
1996, or within his period of active duty.  These symptoms 
are shown in the August 1996 treatment report to be 
attributable to a diagnosis of right ankle Achilles 
tendonitis.  The VA examination report shows that he was 
receiving ongoing treatment for this diagnosis, indicating 
that it was a chronic condition.  Though the service medical 
records do not present a diagnosis of right ankle Achilles 
tendonitis, it is noted that they only show the veteran's 
medical condition up to the time of his retirement 
examination in March 1996.  As it appears as likely as not 
that the Achilles tendonitis of the right ankle had its 
onset during active service, in April 1996, the benefit of 
the doubt will be given in favor of the veteran's claim.  
Service connection for a right ankle disability, shown by 
the evidence to be Achilles tendonitis of the right ankle, 
will thus be granted. 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1997); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

(b.)  Entitlement to service connection for a 
right knee disability other than degenerative 
joint disease of the right knee (claimed as 
patellar tendonitis).

The threshold question to be answered is whether the veteran's 
claim of entitlement to service connection for a right knee 
disability other than degenerative joint disease of the right 
knee (claimed as patellar tendonitis) is well-grounded.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  A well-grounded claim is defined as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist and 
to adjudicate the claim.  See Epps v. Gober, No. 97-7014 (Fed. 
Cir. Oct. 7, 1997).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1997); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether the claim is well-grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

In the present case, the veteran essentially maintains that he 
should be granted service connection for a right knee 
disability other than degenerative joint disease of the right 
knee, which he claims to be patellar tendonitis.  However, he 
has proffered no competent medical evidence to substantiate 
his assertion that he currently has any diagnosis of patellar 
tendonitis, or any other right knee disability other than the 
DJD for which he has already been granted service connection.  
Though his service medical records do show that on several 
occasions he had been diagnosed during active duty with right 
patellar tendonitis, this diagnosis does not appear again 
after 1987.  Thereafter, the August 1996 VA examination report 
shows that the veteran's only right knee diagnosis is one of 
patellofemoral pain which the examining physician opined was 
most likely due to DJD.  For a service connection claim to be 
deemed plausible, there must be competent medical evidence of 
both a current disability and competent medical evidence of a 
causal relationship between that current disability and 
service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Here, the 
competent medical evidence shows that there is simply no 
current diagnosis of a right knee disability other than DJD.

The veteran's allegations concerning a current diagnosis of 
right patellar tendonitis, without corroborative medical 
evidence, are of little probative value.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  Absent presentation of 
competent evidence establishing medical diagnosis of right 
patellar tendonitis or any other diagnosis other than the 
DJD for which he is already service connected, the veteran's 
claim of entitlement to service connection for a right knee 
disability other than degenerative joint disease of the 
right knee may not be considered well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  VA therefore has no 
duty to assist him in developing his claim in this regard 
under 38 C.F.R. § 3.159 (1997).


ORDER

Service connection for Achilles tendonitis of the right ankle 
is granted.

The claim for service connection for a right knee disability 
other than degenerative joint disease of the right knee 
(claimed as patellar tendonitis) is not well-grounded; the 
claim is therefore denied.
REMAND

The veteran's claims of entitlement to increased ratings for 
his service-connected traumatic degenerative joint disease 
of the right knee (currently rated as 10 percent disabling), 
and for service-connected fracture residuals of the T9 
vertebra (currently rated as noncompensable), are well-
grounded in that they are not inherently implausible.  38 
U.S.C.A. § 5107(a) (West 1991); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  VA therefore has a duty to assist him 
in developing the facts pertinent to his claims.  38 C.F.R. 
§ 3.159 (1995); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The sole VA evaluation of record regarding the service-
connected disabilities at issue is an August 1996 
compensation examination report.  This report shows that the 
veteran complained of recurrent right knee pain and of 
experiencing chronic mid-back pain which tended to worsen 
with activity.  However, the report did not contain 
discussion of whether there is any additional limitation of 
motion or functional loss associated with the veteran's 
service-connected right knee and thoracic spine due to pain, 
or due to exacerbation of his right knee or mid-back 
symptoms. 

The applicable caselaw holds that a thorough evaluation of a 
musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (1997); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A remand for another VA examination is 
therefore warranted to clarify the questions raised 
regarding range of motion of the veteran's right knee and 
thoracic (dorsal) spine, and regarding whether there is any 
additional limitation or functional loss associated with his 
right knee joint and thoracic spine due to pain, or due to 
exacerbation of symptoms associated with the aforementioned.  
The examining physician should make medical determinations 
regarding whether the veteran's affected right knee joint 
and thoracic spine exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptom.  Specifically, the examiner must be asked to 
express an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the veteran's 
right knee joints and dorsal spine are used repeatedly over 
a period of time.  These determinations should, if feasible, 
be portrayed in terms of the degree of additional range-of-
motion loss due to pain on use or during flare-ups beyond 
that clinically demonstrated.

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should assure that copies of 
all current medical reports relevant to 
the veteran's service-connected DJD of 
his right knee and fracture residuals of 
his T9 vertebra are included in the 
claims folder, pursuant to 38 C.F.R. § 
3.159 (1997).

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected DJD of his right knee and 
fracture residuals of his T9 vertebra.  
The examiner should report all symptoms, 
and provide diagnoses of all disorders 
associated with these service-connected 
disabilities.  Such tests as the 
examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the ranges of 
motion of the veteran's right knee, and 
of his dorsal spine in all relevant 
planes.  In describing the range of 
motion of the right knee and dorsal 
spine, the examiner should answer the 
following questions: 

a.  State as precisely as possible the 
ranges of motion of the right knee?  

b.  Does the veteran have subluxation or 
lateral instability of the right knee, 
and, if so, is it severe, moderate, or 
slight?

c.  What are the standards for normal 
ranges of motion for the dorsal spine?  

d.  State as precisely as possible the 
ranges of motion of the veteran's 
thoracic spine.

e.  How do the examination findings 
relate to normal ranges in terms of 
whether any limitation of motion of the 
dorsal spine is severe, moderate, or 
slight?

f.  Does the veteran have ankylosis of 
the dorsal spine?  Are the findings 
regarding impairment of the dorsal spine 
analogous to ankylosis?  If so, is such 
ankylosis favorable or unfavorable?  

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of both the right knee and 
the  dorsal spine.  The examiner should 
be asked to answer the following 
questions:

a.  Does the veteran's right knee exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

b.  Does pain significantly limit 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

c.  Does the veteran's dorsal spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

d.  Does pain significantly limit 
functional ability during flare-ups or 
when the dorsal spine is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

The examiner should comment about any 
abnormalities noted on examination of the 
veteran's right knee and dorsal spine and 
should indicate the degree to which any 
of these abnormalities are responsible 
for any weakened movement, excess 
fatigability, incoordination, or pain on 
use.  If it is not feasible to answer any 
of these questions, this should be 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  Thereafter, the RO should review the 
evidence and undertake any additional 
development, and conduct any other 
medical examinations or tests deemed 
warranted.  The RO should then 
readjudicate the veteran's claims of 
entitlement to an increased rating in 
excess of 10 percent for his service-
connected traumatic DJD of the right 
knee, and of entitlement to an increased 
(compensable) rating for his service-
connected residuals of compression 
fracture of the T9 vertebra.  In doing 
so, the RO should consider the 
application of 38 C.F.R. § 4.40 (1997) 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 (1997) regarding 
weakness, fatigability, incoordination, 
or pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
With regards to the right knee increased 
rating issue, the RO is also respectfully 
reminded to apply the provisions of the 
precedent opinion of the VA Office of The 
General Counsel (VAOPGCPREC 23-97), dated 
July 24, 1997, in which it was concluded 
that simultaneously rating a knee 
disability both on the basis of knee 
joint subluxation or instability and on 
the basis of limitation of motion due to 
degenerative changes demonstrated by X-
ray evidence is not an evaluation of the 
same manifestation of a disability under 
different diagnoses, and therefore does 
not constitute pyramiding, which was 
prohibited by 38 C.F.R. § 4.14 (1997) 
(See Esteban v. Brown, 6 Vet. App. 259 
(1994)), though such ratings are subject 
to the limitations of the amputation rule 
contained in 38 C.F.R. § 4.68 (1997).

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need 
take no action until he is informed.  The purposes of this 
remand are to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 16 -


